Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 5 TO CREDIT AGREEMENT

This AMENDMENT NO. 5 TO CREDIT AGREEMENT (this “Amendment”) dated as of
September 23, 2014 (the “Amendment No. 5 Effective Date”), among USMD HOLDINGS,
INC., a Delaware corporation “Holdings”), UROLOGY ASSOCIATES OF NORTH TEXAS,
P.L.L.C., Texas limited liability partnership, USMD INC., a Texas corporation,
IMPEL MANAGEMENT SERVICES, L.L.C., a Texas limited liability company, IMPEL
CONSULTING EXPERTS, L.L.C., a Texas limited liability company, MAT-RX
DEVELOPMENT, L.L.C., a Texas limited liability company, USMD OF ARLINGTON GP,
L.L.C., a Texas limited liability company, US LITHOTRIPSY, L.P., a Texas limited
partnership, USMD CANCER TREATMENT CENTERS, L.L.C., a Texas limited liability
company, USMD CANCER TREATMENT CENTERS GP, L.L.C., Texas limited liability
company, USMD PPM, LLC, a Texas limited liability company, USMD DIAGNOSTIC
SERVICES, LLC, a Texas limited liability company, MAT-RX FORT WORTH GP, L.L.C.,
a Texas limited liability company, USMD ADMINISTRATIVE SERVICES, L.L.C., Texas
limited liability company, USGP, LLC., a Texas limited liability company, LITHO
GP, LLC., a Texas limited liability company, METRO I STONE MANAGEMENT, LTD., a
Texas limited partnership, USMD AFFILIATED SERVICES, a Texas not for profit
corporation, MEDICAL CLINIC OF NORTH TEXAS PLLC, a Texas professional
association, and USMD CTC (MO), LLC, a Missouri limited liability company
(individually a “Borrower” and collectively, the “Borrowers”), the undersigned
Lenders (as defined below), and JPMORGAN CHASE BANK, N.A., as administrative
agent for the Lenders (the “Administrative Agent”).

PRELIMINARY STATEMENTS:

(1) The Borrowers, the lenders party thereto (the “Lenders”), and the
Administrative Agent have entered into a Credit Agreement dated as of August 31,
2012, as amended by that certain Amendment No. 1 to Credit Agreement dated as of
February 28, 2013, as further amended by that certain Amendment No. 2 to Credit
Agreement dated as of September 13, 2013, as further amended by that certain
Amendment No. 3 to Credit Agreement dated as of February 25, 2014, as further
amended by that certain Waiver and Amendment No. 4 to Credit Agreement dated as
of April 14, 2014 (the “Credit Agreement”).

(2) The Borrowers have requested that the Credit Agreement be amended in the
manner provided for in this Amendment.

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, hereby
agree as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, capitalized terms

SECTION 2. Amendment to Credit Agreement. The date of “September 30, 2014”
contained in Section 6.06(c) of the Credit Agreement is hereby amended to read
“December 31, 2014”.



--------------------------------------------------------------------------------

SECTION 3. Consent. Section 6.18 of the Credit Agreement prohibits the payment
of any Quality Payments in cash without the prior written consent of the
Administrative Agent. The Administrative Agent and the Required Lenders hereby
consent to Holdings making a Quality Payment in an aggregate amount not to
exceed $432,925 by no later than September 30, 2014.

SECTION 4. Conditions of Effectiveness. This Amendment shall become effective
when, and only when, on or before the Amendment No. 5 Effective Date:

(a) the Administrative Agent shall have received counterparts of this Amendment
duly executed and delivered by the Required Lenders and all of the Borrowers;

(b) the Administrative Agent shall have received evidence that the Borrowers
shall have paid to the Administrative Agent all out-of-pocket fees and expenses
of the Administrative Agent incurred in connection with this Amendment and the
transactions contemplated hereby (including, to the extent invoiced, the
out-of-pocket fees, disbursements and charges of counsel to the Administrative
Agent); and

(c) The Administrative Agent shall have received such other certificates,
documents and agreements as the Administrative Agent may reasonably request.

SECTION 5. Revolving Loans. Prior to or concurrently with the making of the
Quality Payment permitted by Section 3 above, the Borrower shall make a
prepayment of the Revolving Loans in an aggregate principal amount of at least
$1,500,000, together with any amounts payable pursuant to Section 2.20 of the
Credit Agreement in connection with such prepayment. The Revolving Loans so
prepaid may be reborrowed in accordance with and subject to the terms of the
Credit Agreement.

SECTION 6. Representations and Warranties of the Borrowers. To induce the
Administrative Agent and the Lenders to enter into this Amendment, each of the
Borrowers hereby represents and warrants to the Administrative Agent and all of
the Lenders as of the date hereof that:

(a) Existence; etc. Each Borrower is duly organized, validly existing and in
good standing under the laws of the jurisdiction indicated in the preamble of
this Amendment.

(b) No Legal Bar. Each Borrower has the power, authority, and legal right to
execute, deliver and perform its obligations under this Amendment and each other
document or instrument required to be executed and delivered by it hereunder.
The execution, delivery and performance by each Borrower of this Amendment and
each other document or instrument required to be executed and delivered by any
Borrower hereunder have been duly authorized by all necessary organizational
action and do not and will not (i) contravene or violate any of the
Organizational Documents of any Borrower, (ii) violate any Requirement of Law,
(iii) violate any Contractual Obligation binding on or affecting any Borrower or
any of its assets, (iv) violate any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which any Borrower or its
property is subject or (v) result in, or require, the creation or imposition of
any mortgage, deed of trust, pledge, Lien, security interest or other charge,
encumbrance or preferential arrangement of any nature (other than pursuant to
the Security Documents) upon or with respect to any of the properties now owned
or hereafter acquired by any of the Borrowers.

 

-2-



--------------------------------------------------------------------------------

(c) Approvals. No consent or authorization of, approval by, notice to, filing
with or other act by or in respect of, any Governmental Authority or any other
Person is required in connection with the execution, delivery and performance of
this Amendment by any of the Borrowers.

(d) Enforceable Obligations. This Amendment has been duly executed and delivered
by each Borrower. This Amendment constitutes a legal, valid and binding
obligation of each Borrower enforceable against each Borrower in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting the enforcement of
creditors’ rights generally and general equitable principles.

(e) Security Documents. The Security Documents constitute valid and perfected
security interests and liens in and to the Collateral covered thereby with the
priority required thereunder and secure the payment and performance of the
Secured Obligations, and all action required to perfect fully such security
interests and liens has been taken and completed, and the execution, delivery
and performance of this Amendment do not adversely affect any such security
interests and liens or the perfection or priority thereof.

(f) No Default. No Default or Event of Default has occurred and is continuing.

(g) Representations and Warranties. The representations and warranties made by
each of the Borrowers in the Credit Agreement and the other Loan Documents are
true and correct in all material respects on and as of the date hereof (except
to the extent such representations and warranties relate, by their terms, to a
specific earlier date, in which case they shall be true and correct on and as of
such earlier date).

SECTION 7. RELEASE; COVENANT NOT TO SUE; ACKNOWLEDGMENT. (a) EACH BORROWER
(COLLECTIVELY, THE “RELEASING PARTIES”) HEREBY ABSOLUTELY AND UNCONDITIONALLY
RELEASES AND FOREVER DISCHARGES THE ADMINISTRATIVE AGENT AND EACH LENDER, AND
ANY AND ALL RELATED PARTIES OF ANY OF THE FOREGOING (EACH A “RELEASED PARTY”),
FROM ANY AND ALL CLAIMS, DEMANDS OR CAUSES OF ACTION OF ANY KIND, NATURE OR
DESCRIPTION RELATING TO OR ARISING OUT OF OR IN CONNECTION WITH OR AS A RESULT
OF ANY OF THE OBLIGATIONS, THE CREDIT AGREEMENT, THIS AMENDMENT, OR ANY OF THE
OTHER LOAN DOCUMENTS, WHETHER ARISING IN LAW OR EQUITY OR UPON CONTRACT OR TORT
OR UNDER ANY STATE OR FEDERAL LAW OR OTHERWISE, WHICH EACH RELEASING PARTY HAS
HAD, NOW HAS OR HAS MADE CLAIM TO HAVE AGAINST ANY SUCH PERSON FOR OR BY REASON
OF ANY ACT, OMISSION, MATTER, CAUSE OR THING WHATSOEVER ARISING FROM THE
BEGINNING OF TIME TO AND INCLUDING THE DATE OF THIS AMENDMENT, WHETHER SUCH
CLAIMS, DEMANDS AND CAUSES OF ACTION ARE MATURED OR UNMATURED OR KNOWN OR
UNKNOWN. IT IS THE INTENTION OF EACH RELEASING PARTY IN PROVIDING THIS RELEASE
THAT THE SAME SHALL

 

-3-



--------------------------------------------------------------------------------

BE EFFECTIVE AS A BAR TO EACH AND EVERY CLAIM, DEMAND AND CAUSE OF ACTION
SPECIFIED. EACH RELEASING PARTY ACKNOWLEDGES THAT IT MAY HEREAFTER DISCOVER
FACTS DIFFERENT FROM OR IN ADDITION TO THOSE NOW KNOWN OR BELIEVED TO BE TRUE
WITH RESPECT TO SUCH CLAIMS, DEMANDS, OR CAUSES OF ACTION AND AGREE THAT THIS
INSTRUMENT SHALL BE AND REMAIN EFFECTIVE IN ALL RESPECTS NOTWITHSTANDING ANY
SUCH DIFFERENCES OR ADDITIONAL FACTS. EACH RELEASING PARTY UNDERSTANDS,
ACKNOWLEDGES AND AGREES THAT THE RELEASE SET FORTH ABOVE MAY BE PLEADED AS A
FULL AND COMPLETE DEFENSE AND MAY BE USED AS A BASIS FOR AN INJUNCTION AGAINST
ANY ACTION, SUIT OR OTHER PROCEEDING WHICH MAY BE INSTITUTED, PROSECUTED OR
ATTEMPTED IN BREACH OF THE PROVISIONS OF SUCH RELEASE.

(b) EACH RELEASING PARTY, ON BEHALF OF ITSELF AND ITS SUCCESSORS, ASSIGNS, AND
OTHER LEGAL REPRESENTATIVES, HEREBY ABSOLUTELY, UNCONDITIONALLY AND IRREVOCABLY,
COVENANTS AND AGREES WITH AND IN FAVOR OF EACH RELEASED PARTY THAT IT WILL NOT
SUE (AT LAW, IN EQUITY, IN ANY REGULATORY PROCEEDING OR OTHERWISE) ANY RELEASED
PARTY ON THE BASIS OF ANY CLAIM RELEASED, REMISED AND DISCHARGED BY SUCH
RELEASING PARTY PURSUANT TO THE ABOVE RELEASE. IF ANY RELEASING PARTY OR ANY OF
ITS SUCCESSORS, ASSIGNS OR OTHER LEGAL REPRESENTATIONS VIOLATES THE FOREGOING
COVENANT, SUCH RELEASING PARTY, FOR ITSELF AND ITS SUCCESSORS, ASSIGNS AND LEGAL
REPRESENTATIVES, AGREES TO PAY, IN ADDITION TO SUCH OTHER DAMAGES AS ANY
RELEASED PARTY MAY SUSTAIN AS A RESULT OF SUCH VIOLATION, ALL ATTORNEYS’ FEES
AND COSTS INCURRED BY SUCH RELEASED PARTY AS A RESULT OF SUCH VIOLATION.

(c) EACH RELEASING PARTY HEREBY ACKNOWLEDGES ITS STATUS AS A BORROWER AND
AFFIRMS ITS OBLIGATIONS UNDER THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND EACH RELEASING PARTY REPRESENTS AND WARRANTS THAT THERE ARE NO LIABILITIES,
CLAIMS, SUITS, DEBTS, LIENS, LOSSES, CAUSES OF ACTION, DEMANDS, RIGHTS, DAMAGES
OR COSTS, OR EXPENSES OF ANY KIND, CHARACTER OR NATURE WHATSOEVER, KNOWN OR
UNKNOWN, FIXED OR CONTINGENT, WHICH SUCH RELEASING PARTY MAY HAVE OR CLAIM TO
HAVE AGAINST ANY RELEASED PARTY ARISING UNDER, IN CONNECTION WITH, AND/OR WITH
RESPECT TO THE OBLIGATIONS, THE CREDIT AGREEMENT, THIS AMENDMENT OR ANY OF THE
OTHER LOAN DOCUMENTS, AND EACH RELEASING PARTY FURTHER ACKNOWLEDGES THAT, AS OF
THE DATE HEREOF, IT DOES NOT HAVE ANY COUNTERCLAIM, SET-OFF, OR DEFENSE AGAINST
ANY OF THE RELEASED PARTIES, EACH OF WHICH SUCH RELEASING PARTY HEREBY EXPRESSLY
WAIVES.

SECTION 8. Reference to and Effect on the Loan Documents. (a) Upon the
effectiveness of this Amendment, on and after the date hereof each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as amended hereby.

 

-4-



--------------------------------------------------------------------------------

(b) Except as specifically amended or modified above, the Credit Agreement and
all other Loan Documents, are and shall continue to be in full force and effect
in accordance with their respective terms and are hereby in all respects
ratified and confirmed by each Borrower.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

(d) This Amendment is a Loan Document in all respects and for all purposes.

SECTION 9. Further Assurances. Each Borrower agrees that it shall, at such
Borrower’s expense and upon the request of the Administrative Agent, duly
execute and deliver, or cause to be duly executed and delivered, to the
Administrative Agent such further documents and do and cause to be done such
further acts as may be necessary or proper in the opinion of the Administrative
Agent to carry out more effectively the provisions and purposes of this
Amendment and each of the other Loan Documents.

SECTION 10. Costs and Expenses. The Borrowers jointly and severally agree to pay
or reimburse the Administrative Agent on demand for all of its out-of-pocket
costs and expenses incurred in connection with this Amendment, any other
documents prepared in connection herewith and the transactions contemplated
hereby, including, without limitation, the fees and disbursements of counsel to
the Administrative Agent.

SECTION 11. Binding Agreement; Authorization. This Amendment shall be binding on
the parties hereto and their respective successors and assigns; provided,
however, that none of the Borrowers may assign or delegate any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender.

SECTION 12. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Amendment.

SECTION 13. Acknowledgment. Each Borrower hereby acknowledges that it has been
advised by counsel in the negotiation, preparation, execution and delivery of
this Amendment.

SECTION 14. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of Texas.

SECTION 15. Time of the Essence. Time is of the essence of this Amendment and
the other Loan Documents.

 

-5-



--------------------------------------------------------------------------------

SECTION 16. Survival. All representations and warranties made in this Amendment
or any other Loan Document shall survive the execution and delivery of this
Amendment, and no investigation by the Administrative Agent or the Lenders or
any closing will affect such representations and warranties or the right of the
Administrative Agent or the Lenders to rely upon them.

SECTION 17. Headings. The section headings hereof are inserted for convenience
of reference only and shall in no way alter, amend, define or be used in the
construction or interpretation of the text of such section.

SECTION 18. ENTIRE AGREEMENT. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS COLLECTIVELY REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NOT UNWRITTEN ORAL AGREEMENTS AMONG
THE PARTIES.

[Signature Pages Follow]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their proper and duly authorized officers as of the date first
above written.

 

ADMINISTRATIVE AGENT:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

/s/ J. Michael Wilson

Name: J. Michael Wilson Title: Authorized Officer

 

Signature Page

Amendment No. 5 to Credit Agreement



--------------------------------------------------------------------------------

LENDERS: JPMORGAN CHASE BANK, N.A., By:  

/s/ J. Michael Wilson

Name: J. Michael Wilson Title: Authorized Officer

 

Signature Page

Amendment No. 5 to Credit Agreement



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION By:  

/s/ Michael Barber

Name: Michael Barber Title: Senior Vice President

 

Signature Page

Amendment No. 5 to Credit Agreement



--------------------------------------------------------------------------------

TEXAS CAPITAL BANK, NATIONAL
ASSOCIATION By:  

/s/ Leslie J. Tiezen

Name:   Leslie J. Tiezen Title:   Senior Vice President

 

Signature Page

Amendment No. 5 to Credit Agreement



--------------------------------------------------------------------------------

SOUTHWEST BANK, a Texas State Bank By:  

/s/ Josh Burleson

Name:   Josh Burleson Title:   Vice President

 

Signature Page

Amendment No. 5 to Credit Agreement



--------------------------------------------------------------------------------

BORROWERS: USMD HOLDINGS, INC. By:  

/s/ Carolyn Jones

Name:   Carolyn Jones Title:   Chief Accounting Officer IMPEL MANAGEMENT
SERVICES, L.L.C. By:   USMD Holdings, Inc., its sole member By:  

/s/ Carolyn Jones

Name:   Carolyn Jones Title:   Chief Accounting Officer IMPEL CONSULTING
EXPERTS, L.L.C. By:   Impel Management Services, L.L.C., its sole member By:  
USMD Holdings, Inc., its sole member By:  

/s/ Carolyn Jones

Name:   Carolyn Jones Title:   Chief Accounting Officer

 

Signature Page

Amendment No. 5 to Credit Agreement



--------------------------------------------------------------------------------

USMD INC. By:  

/s/ Carolyn Jones

Name:   Carolyn Jones Title:   Chief Accounting Officer MAT-RX DEVELOPMENT,
L.L.C. By:   USMD Inc., its sole member By:  

/s/ Carolyn Jones

Name:   Carolyn Jones Title:   Chief Accounting Officer MAT-RX FORT WORTH GP,
L.L.C. By:   MAT-RX DEVELOPMENT, L.L.C., its sole member By:   USMD Inc., its
sole member By:  

/s/ Carolyn Jones

Name:   Carolyn Jones Title:   Chief Accounting Officer

 

Signature Page

Amendment No. 5 to Credit Agreement



--------------------------------------------------------------------------------

USMD OF ARLINGTON GP, L.L.C. By:   MAT-RX DEVELOPMENT, L.L.C., its sole member
By:   USMD Inc., its sole member By:   /s/ Carolyn Jones Name:   Carolyn Jones
Title:   Chief Accounting Officer USGP, LLC. By:   USMD Inc., its sole member
By:   /s/ Carolyn Jones Name:   Carolyn Jones Title:   Chief Accounting Officer
US LITHOTRIPSY, L.P. By:   USGP, LLC., its general partner By:   USMD Inc., its
sole member By:   /s/ Carolyn Jones Name:   Carolyn Jones Title:   Chief
Accounting Officer

 

Signature Page

Amendment No. 5 to Credit Agreement



--------------------------------------------------------------------------------

LITHO GP, LLC. By:   US Lithotripsy, L.P., its sole member By:   USGP, LLC., its
general partner By:   USMD Inc., its sole member By:   /s/ Carolyn Jones Name:  
Carolyn Jones Title:   Chief Accounting Officer METRO I STONE MANAGEMENT, LTD.
By:   Litho GP, LLC., its general partner By:   US Lithotripsy, L.P., its sole
member By:   USGP, LLC., its general partner By:   USMD Inc., its sole member
By:   /s/ Carolyn Jones Name:   Carolyn Jones Title:   Chief Accounting Officer
USMD ADMINISTRATIVE SERVICES, L.L.C. By:   USMD Inc., its sole member By:   /s/
Carolyn Jones Name:   Carolyn Jones Title:   Chief Accounting Officer

 

Signature Page

Amendment No. 5 to Credit Agreement



--------------------------------------------------------------------------------

USMD DIAGNOSTIC SERVICES, LLC By:   USMD Inc., its sole member By:   /s/ Carolyn
Jones Name:   Carolyn Jones Title:   Chief Accounting Officer USMD PPM, LLC By:
  USMD Inc., its sole member By:   /s/ Carolyn Jones Name:   Carolyn Jones
Title:   Chief Accounting Officer USMD CANCER TREATMENT CENTERS,
L.L.C. By:   USMD Inc., its sole member By:   /s/ Carolyn Jones Name:   Carolyn
Jones Title:   Chief Accounting Officer

 

Signature Page

Amendment No. 5 to Credit Agreement



--------------------------------------------------------------------------------

USMD CANCER TREATMENT CENTERS GP,
L.L.C. By:   USMD Cancer Treatment Centers, L.L.C., its sole member By:   USMD
Inc., its sole member By:   /s/ Carolyn Jones Name:   Carolyn Jones Title:  
Chief Accounting Officer USMD AFFILIATED SERVICES By:   /s/ Carolyn Jones Name:
  Carolyn Jones Title:   Chief Accounting Officer MEDICAL CLINIC OF NORTH TEXAS
PLLC By:   USMD Affiliated Services, its sole member By:   /s/ Carolyn Jones
Name:   Carolyn Jones Title:   Chief Accounting Officer

 

Signature Page

Amendment No. 5 to Credit Agreement



--------------------------------------------------------------------------------

UROLOGY ASSOCIATES OF NORTH TEXAS,
P.L.L.C. By:   USMD Affiliated Services, its sole member By:   /s/ Carolyn Jones
Name:   Carolyn Jones Title:   Chief Accounting Officer

USMD CTC (MO), LLC,

a Missouri limited liability company

By:   USMD Cancer Treatment Centers, L.L.C., its sole member By:   USMD Inc.,
its sole member By:   /s/ Carolyn Jones Name:   Carolyn Jones Title:   Chief
Accounting Officer

 

Signature Page

Amendment No. 5 to Credit Agreement